Citation Nr: 1828116	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-37 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to survivor's pension benefits with aid and attendance allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.  He died in May 1979.  The Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Pension Management Center.  


FINDING OF FACT

The Appellant's countable income exceeds the maximum annual pension rate for survivor's pension benefits with aid and attendance allowance.


CONCLUSION OF LAW

The criteria for survivor's pension benefits with aid and attendance allowance have not been met.  38 U.S.C. §§ 1521, 1541 (2012); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION


A pension is available to the "surviving spouse" of a Veteran because of the Veteran's death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  See 38 U.S.C. §§ 101, 1541; 38 C.F.R. §§ 3.3, 3.23.  The surviving spouse of a Veteran who met the wartime service requirements will be paid the maximum rate of pension (MAPR), reduced by the amount of the spouse's countable income.  38 U.S.C. § 1541; 38 C.F.R. §§ 3.23, 3.273.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The MAPR is adjusted from year to year.  If the appellant's income is less than the MAPR, VA will pay benefits to bring his or her income up to that level.  A higher MAPR (and increased benefits) is available to a surviving spouse by reason of the need for aid and attendance.  38 U.S.C. §§ 1502(b), 1541(d), (e); 38 C.F.R. § 3.351 (a)(5),(b), & (c).

Payments from any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Unreimbursed medical expenses will be excluded when certain requirements are met.  38 C.F.R. § 3.271(g).  For a surviving spouse, unreimbursed medical expenses will be excluded when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, Veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) they were or will be in excess of five percent of the MAPR or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).  If VA has rated the potential recipient as in need of aid and attendance, all reasonable fees paid to the in-home attendant for personal care of the disabled person and maintenance of the disabled person's immediate environment may be allowed.  This includes such services as cooking and housecleaning for the disabled person.  It is not necessary to distinguish between medical and nonmedical services.  However, services, which are beyond the scope of personal care of the disabled person and maintenance of the disabled person's immediate environment, may not be allowed.  See M21-1MR, Part V, Subpart iii, Chapter 1, Section G.3.o. IN-HOME ATTENDANTS FOR A DISABLED PERSON IN NEED OF A&A OR HOUSEBOUND.

VA has determined the Appellant is in need of regular aid and attendance.  The MAPR for a surviving spouse with no dependents with aid and attendance allowance effective during the initial 12-month annualization period for her claim for survivor's pension benefits was $13,362.00.  See Dep't Veterans Affairs, Survivors Pension Rate Tables - Effective 12/1/12 available at https://www.benefits.va.gov/PENSION/rates_survivor_pen12.asp.

The record reflects the Appellant received $449.90 per month from the Social Security Administration (SSA) and $898.71 in retirement income during the initial 12-month annualization period for her claim for survivor's pension benefits.  This equates to $16,183.32 in countable income during the 12-month annualization period, which exceeds the MAPR of $13,362.00.  The record establishes the Appellant had $1,623.18 in unreimbursed medical expenses during the initial 12-month annualization period for her claim for survivor's pension benefits.  Although the Appellant reported she paid $312.00 per month in Medicare Part B Premium, the SSA reported she paid $104.90 per month in Medicare Part B Premiums, as this premium is deducted from her SSA payment each month.  Thus, the total of $1,623.18 includes a payment of $104.90 per month for the Appellant's Medicare Part B Premium, rather than the $312.00 per month reported on her initial application for benefits.  Nevertheless, the total of $1,623.18 exceeds five percent of the MAPR; therefore, this amount may be deducted from the appellant's countable income for determining her eligibility for survivor's pension benefits.


When the $1,623.18 in unreimbursed medical expenses is deducted from the Appellant's countable income $16,183.32, the total of $14,560.14 still exceeds the MAPR of $13,362.00.  Thus, she did not meet the income requirements for survivor's pension benefits with aid and attendance allowance during the initial 12-month annualization period.  There is no indication the Appellant's income has decreased or that her unreimbursed medical expenses have substantially increased during the appeal period.  The Board acknowledges the Appellant's statement that she cannot afford knee surgery due to her income; however, VA cannot consider this medical expense until it is incurred.  The preponderance of evidence in this case shows the Appellant's countable income has exceeded the applicable MAPR each 12-month annualization period since the date of her initial claim for survivor's pension benefits.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Appellant's claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to survivor's pension benefits with aid and attendance allowance is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


